DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,264,283 (hereinafter “Pat-283”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-283 discloses all the claimed limitations.  See rejections below.
Pat-283 discloses [Re claim 1] a semiconductor device comprising: a stack of nanostructures over a substrate (see claim 1); a gate electrode over the stack of nanostructures (see claim 1); and a first dielectric layer around a first nanostructure and a second nanostructure of the stack of nanostructures (see claim 1), wherein the first dielectric layer has a first thickness surrounding the first nanostructure of the stack of nanostructures (see claim 1), wherein the first dielectric layer has a second thickness surrounding the second nanostructure of the stack of nanostructures (see claim 1), the second nanostructure being a topmost nanostructure of the stack of nanostructures (see claim 1) and the second thickness being greater than the first thickness (see claim 1).
Pat-283 discloses [Re claim 4] further comprising a semiconductor fin over the substrate (see claim 1), wherein the gate electrode extends over the semiconductor fin (see claim 1).
Pat-283 discloses [Re claim 8] a semiconductor device comprising: a first nanowire (another nanostructure of the multi-channel device; see claim 15) over a semiconductor substrate (see claim 15); a second nanowire (a topmost nanostructure of the multi-channel device; see claim 15) directly over the first nanowire (see claim 15); a gate dielectric (see claim 15) comprising: a first portion surrounding the first nanowire (see claim 15), the first portion having a first thickness (see claim 15); and a second portion surrounding the second nanowire (see claim 15), the second portion having a second thickness larger than the first thickness (see claim 15); and a gate electrode surrounding the gate dielectric (see claim 15).

Allowable Subject Matter
Claims 2, 3, 5-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 2 and 13 recite the second thickness is between about 3 Å and about 60 Å.  
Claim 5 recites further comprising a second dielectric layer covering sidewalls of the semiconductor fin.
Claim 9 recites the gate electrode extends over a semiconductor fin adjacent to the second nanowire.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 3, 6, 7, 10-12 and 14 variously depends from claim 2, 5, 9 or 13, so they are objected for the same reason.
Claims 15-20 are allowed.
The closest prior art, US Pub. 2017/0278842, discloses a finFET device over a substrate comprising a semiconductor fin and a gate electrode; and a nanostructure FET device over the substrate comprising a plurality of nanostructures and the gate electrode.  However, the prior art differs from the present invention because the prior art fails to disclose a gate dielectric having different thicknesses around a first nanostructure and a second nanostructure.
The following is an examiner’s statement of reasons for allowance: 
Claim 15 recites a second nanostructure overlying the first nanostructure; and a second gate dielectric surrounding both the first nanostructure and the second nanostructure, the second gate dielectric having a first thickness adjacent to the first nanostructure and a second thickness adjacent to the second nanostructure, the second thickness being greater than the first thickness.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 16-20 depend from claim 15, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 3, 2022